DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as failing to comply with the enablement requirement and/or requirement for clarity.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As best understood, the written description does not use the term “lead-in point” in reference to the lead end of the shank, and the lead end of the shank is not shown to be ‘pointed’ whereby it’s not clear what is meant by the limitation and/or how to make and use the invention in accordance with the scope of the invention as it is claimed.
Clarification and/or correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,927,877. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as properly read in light of the specification, one of ordinary skill in the art would recognize they are drawn to the same invention where it’s further noted that Applicant was not prevented from examination of those claims in the Application becoming the Patent.  It’s noted that claims 10, 11, and 20 are considered herein ‘as best understood’ as being drawn to that same invention in order to expedite Prosecution as much as possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2016/0281762 to Garver.
Garver ‘762 teaches limitations for a “male anti-cross threading fastener” – as shown and described, “comprising: a substantially round shank having a lead end” – left end as shown in Fig 9A for example, “a torque end” – an opposite end, “and a plurality of male threads around a circumference of the shank” – as shown, “the plurality of male threads comprising: a standard thread around at least a portion of the circumference of the shank and having a standard thread contour wherein a width and a thread angle of the standard thread enables engagement with corresponding female threads, wherein the major diameter of the standard thread is between a lower major diameter limit and a higher major diameter limit” – 15 as shown and described, “a transitional thread around at least a portion of the circumference of the shank and having a transitional thread contour with a width and a thread angle similar to the width and thread angle of the standard thread that enables engagement with corresponding female threads” – portion of thread wherein “the fastening thread 15 blends into the anti-cross thread 16 on the same helix 11” as shown in Fig 9B for example and described, “an anti-cross thread around at least a portion of the circumference of the shank and having an anti-cross thread contour and an outside diameter configured to promote alignment of the male anti-cross thread fastener with a female fastener” – 16 as shown and described, “and a lead thread around at least a portion of the circumference of the shank and having a lead thread contour” – 17, “and wherein the transitional thread contour has a height that transitions from the lower major diameter limit of the standard thread to the outside diameter of the anti-cross thread” – as shown and described.  
As regards claim 2, reference discloses further limitation of “the standard thread winds at least two turns (720 degrees) around the shank” – as shown.  
As regards claim 4, reference discloses further limitation of “the anti-cross thread winds between one turn (360 degrees) and two turns (720 degrees) around the shank” – as shown wherein at least one full turn is implied by two consecutive profiles at the top of the threaded shank as shown in Fig 9B for example being the same as the profile at the bottom as indicated at ‘16’
As regards claim 5, reference discloses further limitation of “the lead thread winds between one-half turn (180 degrees) and two turns (720 degrees) around the shank” – as shown and described.  
As regards claim 6, reference discloses further limitation of “the standard thread comprises a thread angle of about sixty degrees, and wherein the transitional thread comprises a thread angle of about sixty degrees from troughs to crest” – as shown and described wherein the portion of flank nearest crest has flank similar to that of standard thread 15 described to be about 60 degrees and wherein the curved portion as it is shown includes a range of angles inherently including 60.  
As regards claim 8, reference discloses further limitation of “the outside diameter of the anti-cross thread is approximately the same as a pitch diameter of the standard thread, and wherein the anti-cross thread contour comprises a shape defined by a curve extending from a curve at the trough to about the outer diameter” – curved as shown, and wherein one of ordinary skill in the art would recognize explicit disclosure of “the pitch line of the standard thread, which is about the height of the anti-cross thread 16, at the blend point 18” teaches broad limitation regarding height/pitch diameter. 
As regards claim 9, reference discloses further limitation of “the standard thread, the transition thread, the anti-cross thread, and the lead thread comprise a continuous thread helix around the shank” – as shown and described.  
As regards claim 10, reference discloses further limitation of “a lead-in point at the lead end of the shank” – as best understood, the tapered shank entry anticipates broad limitation.  

Claim(s) 1-6, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,155,761 to Donovan.
Donovan ‘761 teaches limitations for a “male anti-cross threading fastener” – as shown and described, “comprising: a substantially round shank having a lead end” – lower end as shown in Fig 1 for example, “a torque end” – an opposite end, “and a plurality of male threads around a circumference of the shank” – as shown, “the plurality of male threads comprising: a standard thread around at least a portion of the circumference of the shank and having a standard thread contour wherein a width and a thread angle of the standard thread enables engagement with corresponding female threads, wherein the major diameter of the standard thread is between a lower major diameter limit and a higher major diameter limit” – one of ordinary skill in the art would consider the disclosure of threads at 40 to inherently include features broadly recited as shown and described, “a transitional thread around at least a portion of the circumference of the shank and having a transitional thread contour with a width and a thread angle similar to the width and thread angle of the standard thread that enables engagement with corresponding female threads” – including a downwardly-extending (as shown in Fig 1) portion of thread that is adjacent to a lower extent of the standard thread as shown in Fig 1 for example, “an anti-cross thread around at least a portion of the circumference of the shank and having an anti-cross thread contour and an outside diameter configured to promote alignment of the male anti-cross thread fastener with a female fastener” – including a portion of thread that is adjacent to a length of ‘transition thread’ as pointed out herein above and extending downwardly therefrom wherein the claim limitations are not specific enough in description of the various thread portions geometry or circumferential extent as to patentably distinguish from the well-known structure of the prior art which is in the same field of endeavor, “and a lead thread around at least a portion of the circumference of the shank and having a lead thread contour” – including at least a lowest portion of thread immediately adjacent the radius point at 44 and extending upwardly to a lower extent of the ‘anti-cross thread’ wherein the claim limitations are not specific enough in definition of the various thread portions geometry or circumferential extent as to patentably distinguish from the well-known structure of the prior art which is in the same field of endeavor, “and wherein the transitional thread contour has a height that transitions from the lower major diameter limit of the standard thread to the outside diameter of the anti-cross thread” – inherent to the structure as shown and otherwise pointed out herein above.  
As regards claim 2, reference discloses further limitation of “the standard thread winds at least two turns (720 degrees) around the shank” – as shown.  
As regards claim 3, reference teaches further limitation of “the transitional thread winds less than about five-eighths of a turn (225 degrees) around the shank” – It is the examiner’s position that the claim limitations defining thread portions are not specific enough in description of the various thread portions’ geometry to patentably distinguish from the well-known structure of the prior art which is in the same field of endeavor, inasmuch as a portion of ‘transitional thread’ that is adjacent to the lowermost portion of standard thread and extending downwardly therefrom and having a circumferential length that is less than about 5/8 of a turn reads on broad limitation for ‘transitional thread’.
As regards claim 4, reference discloses further limitation of “the anti-cross thread winds between one turn (360 degrees) and two turns (720 degrees) around the shank” – as shown wherein the claim limitations defining the thread geometry and/or circumferential extents are not specific enough to patentably distinguish from the well-known structure of the prior art which is in the same field of endeavor.
As regards claim 5, reference discloses further limitation of “the lead thread winds between one-half turn (180 degrees) and two turns (720 degrees) around the shank” – as shown wherein the claim limitations are not specific enough in definition of the various thread portions geometry or circumferential extent as to patentably distinguish from the well-known structure of the prior art which is in the same field of endeavor.  
As regards claim 6, reference discloses further limitation of “the standard thread comprises a thread angle of about sixty degrees, and wherein the transitional thread comprises a thread angle of about sixty degrees from troughs to crest” – as shown and described and otherwise pointed out herein above.  
As regards claim 7, reference teaches further limitation of “the transitional thread contour has a crest that widens as the height transitions from the lower major diameter limit of the standard thread to the outside diameter of the anti-cross thread” – as shown and otherwise pointed out herein above.  
As regards claim 9, reference discloses further limitation of “the standard thread, the transition thread, the anti-cross thread, and the lead thread comprise a continuous thread helix around the shank” – as shown and otherwise pointed out herein above.  
As regards claim 10, reference discloses further limitation of “a lead-in point at the lead end of the shank” – as best understood, the shank end/entry anticipates broad limitation particularly as it is described in the reference.  
As regards claim 12, reference teaches limitations for a “male anti-cross threading fastener comprising: a substantially round shank having a lead end, a torque end, and a plurality of male threads around a circumference of the shank, the plurality of male threads comprising: a standard thread around at least a portion of the circumference of the shank and having a standard thread contour defined by troughs, a flat crest, and flat flanks from the troughs to the crest and a thread angle of about sixty degrees, wherein the major diameter of the standard thread is between a lower major diameter limit and a higher major diameter limit; a transitional thread forming a continuous helix with the standard thread around at least a portion of the circumference of the shank and comprising a transitional thread contour defined by troughs” – as shown and otherwise pointed out herein above, “a flat crest, and flat flanks from the troughs to the crest and a thread angle of about sixty degrees” – as shown and otherwise pointed out herein above, “an anti-cross thread forming a continuous helix with the transitional thread around at least a portion of the circumference of the shank and having an anti-cross thread contour and an outside diameter configured to promote alignment of the male anti-cross thread fastener with a female fastener; and a lead thread forming a continuous helix with the anti-cross thread around at least a portion of the circumference of the shank and having a lead thread contour” – as shown and otherwise pointed out herein above, “wherein the crest of the transitional thread contour widens and the height of the transitional thread contour shortens as the transitional thread contour transitions from the standard thread contour to the anti-cross thread contour” – inherent to the thread structure as shown and otherwise pointed out herein above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2016/0281762 to Garver
As regards claim 3, a transitional portion is shown in Fig 9B as including at least about ½ revolution (180 degrees) in the portion of thread shown between portions 15 and 16 and inherently includes at least some more since the crest is not developed to the same height as thread portion 15 in the portion of transitional thread that is illustrated.  Regardless, the reference does not explicitly disclose “anti-cross threading fastener of claim 1, wherein the transitional thread winds less than about five-eighths of a turn (225 degrees) around the shank”.  However, it would have been an obvious design choice or engineering expedient to provide the transitional thread winds less than about five-eighths of a turn (225 degrees) around the shank since it is generally consistent with what is shown and one of ordinary skill in the art would not expect such modification to change the function from that structure which is illustrated whereby such modification amounts to little more than an obvious change in size/shape.
As regards claim 18-20, other limitations of the claim(s) are shown, described, and otherwise pointed out hereinabove.

Allowable Subject Matter
Due to the nature of rejections of claims 11 and 20 made under 35 U.S.C. 112, allowable subject matter cannot be indicated at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 6,135,892 discloses similar geometry as the present invention

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677